Case 2:18-cv-01830-MWF-JPR Document 112 Filed 04/24/19 Page 1 of 2 Page ID #:3913



    1
    2
    3
    4
    5
    6
    7
    8                      UNITED STATES DISTRICT COURT
    9                    CENTRAL DISTRICT OF CALIFORNIA
   10                             WESTERN DIVISION
   11
   12
   13
   14    MATT FURIE,                           2:18-cv-01830-MWF-JPR

   15    Plaintiff,                            ORDER APPROVING JOINT
                                               STIPULATION REGARDING
   16    vs.                                   DEADLINE FOR PARTIES TO
                                               EXCHANGE PROPOSED JURY
   17    INFOWARS, LLC; FREE SPEECH            INSTRUCTIONS AND VERDICT
         SYSTEMS, LLC,                         FORMS
   18
         Defendants.
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
Case 2:18-cv-01830-MWF-JPR Document 112 Filed 04/24/19 Page 2 of 2 Page ID #:3914



    1            ORDER APPROVING JOINT STIPULATION REGARDING
              DEADLINE FOR PARTIES TO EXCHANGE PROPOSED JURY
    2                INSTRUCTIONS AND VERDICT FORMS
    3         HAVING CONSIDERED the parties’ joint stipulation regarding the deadline
    4   for the parties to exchange proposed jury instructions and verdict forms, it is hereby
    5   ORDERED that the parties’ joint stipulation is APPROVED.
    6         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:
    7   To allow the parties to conduct their Rule 16-2 meeting on May 7, 2019:
    8            1. The deadline for the parties to exchange jury instructions and verdict
    9                forms is modified to April 29, 2019; and
   10            2. The deadline to serve objections to the parties’ jury instructions and
   11                verdict forms is modified to May 3, 2019.
   12         IT IS SO ORDERED this 24th day of April, 2019.
   13
   14
   15                             ___________________________________
   16                             Michael W. Fitzgerald
                                  United States District Judge
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28


                                                  2
